Case 3:19-cv-01333-GCS-JPG Document 29 Filed 09/15/20 Page 1 of 2 Page ID #191




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS


  PAINTERS DISTRICT COUNCIL #58 401K
  FUND,
  INTERNATIONAL UNION OF PAINTERS
  AND ALLIED TRADES DISTRICT                                        Case No. 19–CV–01333–GCS–JPG
  COUNCIL #58,
  FINISHING TRADES INSTITUTE,
  LABOR MANAGEMENT COOPERATIVE
  INITIATIVE,
  SAFETY TRAINING AWARD
  RECOGNITION,
  CENTRAL ILLINOIS CONSTRUCTION
  TRADES SUBSTANCE ABUSE TESTING
  FUND, INC., and
  ILLINOIS STATE PAINTERS WELFARE
  FUND,
  Plaintiffs,

  v.

  ROBERT W. BRITZ PAINTING COMPANY,
  INC.,
  Defendant.

                                      DEFAULT JUDGMENT

         This civil case arises under the Employee Retirement Income Security Act. Before the

 Court is the plaintiffs’ Motion for Default Judgment. (ECF No. 23). For the reasons below the

 Court GRANTS the plaintiffs’ Motion and ENTERS JUDGMENT.

         There are two stages to default. First, the Clerk of Court must enter a party’s default

 “[w]hen a party against whom a judgment for affirmative relief has failed to plead or otherwise

 defend, and that failure is shown by affidavit or otherwise . . . .” Fed. R. Civ. P. 55. Then, the Court

 may enter a default judgment for the amount due. Id.

         Here, the Clerk of Court entered Defendant Robert W. Britz Painting Company, Inc.’s

 default in February 2020. (ECF No. 11). The plaintiffs also showed that Defendant failed to
Case 3:19-cv-01333-GCS-JPG Document 29 Filed 09/15/20 Page 2 of 2 Page ID #192




 fulfill its obligations under the labor agreement. It is therefore appropriate for the Court to enter a

 default judgment for the amount due. Accordingly, the Court:

            1. GRANTS the plaintiffs’ Motion for Default Judgment;

            2. ENTERS JUDGMENT in favor of the plaintiffs and against Defendant in the

                amount of $5,363.09 for delinquent contributions and $1,072.62 for liquidated

                damages;

            3. ENTERS JUDGMENT in favor of Plaintiff Illinois State Painters Welfare Fund

                and against Defendant in the amount of $1,632.50 in reasonable attorney’s fees and

                costs;

            4. ENTERS JUDGMENT in favor of Plaintiff Painters District Council #58 401(k)

                Fund and against Defendant in the amount of $1,652.00 in reasonable attorney’s

                fees and costs; and

            5. ORDERS Defendant to pay all post-judgment attorney fees and costs incurred in

                connection with this case until all terms of this Default Judgment are executed.

        IT IS SO ORDERED.

 Dated: September 15, 2020
                                                        S/J. Phil Gilbert
                                                        J. PHIL GILBERT
                                                        UNITED STATES DISTRICT JUDGE




                                                —2—
